 


113 HR 4601 IH: DRIVE Now Act of 2014
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4601 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2014 
Ms. Kuster introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Ways and Means and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide additional funding for the Highway Trust Fund, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Deficit Reduction for Infrastructure, Value, and Efficiency Now Act of 2014 or the DRIVE Now Act of 2014.  
(b)Table of contentsThe table of contents for this Act is as follows: 

Sec. 1. Short title; table of contents. 
Title I—Highway Trust Fund 
Sec. 101. Funding of Highway Trust Fund. 
Title II—Cost Reduction Measures 
Subtitle A—Data Center Consolidation 
Sec. 201. Purpose. 
Sec. 202. Definitions. 
Sec. 203. Federal Data Center Optimization Initiative. 
Sec. 204. Performance requirements related to data center consolidation. 
Sec. 205. Cost savings related to data center optimization. 
Sec. 206. Reporting requirements to Congress and the Federal Chief Information Officer. 
Sec. 207. Reduction and consolidation of data centers. 
Subtitle B—Repeal of Duplicative Catfish Inspection Program 
Sec. 211. Repeal of duplicative catfish inspection program. 
Subtitle C—Closing Empty Bank Accounts 
Sec. 221. Documenting and closing long-empty Federal bank accounts.  
IHighway Trust Fund 
101.Funding of Highway Trust FundSection 9503(f) of the Internal Revenue Code of 1986 is amended— 
(1)by redesignating paragraph (5) as paragraph (6); and 
(2)by inserting after paragraph (4) the following: 
 
(5)Additional sumsOut of money in the Treasury not otherwise appropriated, there is hereby appropriated $5,000,000,000 to the Highway Account (as defined in subsection (e)(5)(B)) in the Highway Trust Fund.. 
IICost Reduction Measures 
AData Center Consolidation 
201.PurposeThe purpose of this subtitle is to optimize Federal data center usage and efficiency.  
202.DefinitionsIn this subtitle: 
(1)Federal Data Center Optimization InitiativeThe term Federal Data Center Optimization Initiative or the Initiative means the initiative developed and implemented by the Director of the Office of Management and Budget, through the Federal Chief Information Officer, as required under section 203.  
(2)Covered agencyThe term covered agency means any agency included in the Federal Data Center Optimization Initiative.  
(3)Federal Chief Information OfficerThe term Federal Chief Information Officer means the Administrator of the Office of Electronic Government established under section 3602 of title 44, United States Code.  
(4)Data centerThe term data center means a closet, room, floor, or building for the storage, management, and dissemination of data and information, as defined by the Federal Chief Information Officer under guidance issued pursuant to this section.  
(5)Federal data centerThe term Federal data center means any data center of a covered agency used or operated by a covered agency, by a contractor of a covered agency, or by another organization on behalf of a covered agency.  
(6)Server utilizationThe term server utilization refers to the activity level of a server relative to its maximum activity level, expressed as a percentage.  
(7)Power usage effectivenessThe term power usage effectiveness means the ratio obtained by dividing the total amount of electricity and other power consumed in running a data center by the power consumed by the information and communications technology in the data center.  
203.Federal Data Center Optimization Initiative 
(a)Requirement for initiativeThe Federal Chief Information Officer, in consultation with the chief information officers of covered agencies, shall develop and implement an initiative, to be known as the Federal Data Center Optimization Initiative, to optimize the usage and efficiency of Federal data centers by meeting the requirements of this Act and taking additional measures, as appropriate.  
(b)Requirement for planWithin 6 months after the date of the enactment of this Act, the Federal Chief Information Officer, in consultation with the chief information officers of covered agencies, shall develop and submit to Congress a plan for implementation of the Initiative required by subsection (a) by each covered agency. In developing the plan, the Federal Chief Information Officer shall take into account the findings and recommendations of the Comptroller General review required by section 205(e).  
(c)Matters coveredThe plan shall include— 
(1)descriptions of how covered agencies will use reductions in floor space, energy use, infrastructure, equipment, applications, personnel, increases in multiorganizational use, and other appropriate methods to meet the requirements of the initiative; and  
(2)appropriate consideration of shifting federally owned data centers to commercially owned data centers.  
204.Performance requirements related to data center consolidation 
(a)Server utilizationEach covered agency may use the following methods to achieve the maximum server utilization possible as determined by the Federal Chief Information Officer: 
(1)The closing of existing data centers that lack adequate server utilization, as determined by the Federal Chief Information Officer. If the agency fails to close such data centers, the agency shall provide a detailed explanation as to why this data center should remain in use as part of the submitted plan. The Federal Chief Information Officer shall include an assessment of the agency explanation in the annual report to Congress.  
(2)The consolidation of services within existing data centers to increase server utilization rates.  
(3)Any other method that the Federal Chief Information Officer, in consultation with the chief information officers of covered agencies, determines necessary to optimize server utilization.  
(b)Power usage effectivenessEach covered agency may use the following methods to achieve the maximum energy efficiency possible as determined by the Federal Chief Information Officer: 
(1)The use of the measurement of power usage effectiveness to calculate data center energy efficiency.  
(2)The use of power meters in data centers to frequently measure power consumption over time.  
(3)The establishment of power usage effectiveness goals for each data center.  
(4)The adoption of best practices for managing— 
(A)temperature and airflow in data centers; and  
(B)power supply efficiency.  
(5)The implementation of any other method that the Federal Chief Information Officer, in consultation with the Chief Information Officers of covered agencies, determines necessary to optimize data center energy efficiency.  
205.Cost savings related to data center optimization 
(a)Requirement To track costs 
(1)In generalEach covered agency shall track costs resulting from implementation of the Federal Data Center Optimization Initiative within the agency and submit a report on those costs annually to the Federal Chief Information Officer. Covered agencies shall determine the net costs from data consolidation on an annual basis.  
(2)FactorsIn calculating net costs each year under paragraph (1), a covered agency shall use the following factors: 
(A)Energy costs.  
(B)Personnel costs.  
(C)Real estate costs.  
(D)Capital expense costs.  
(E)Operating system, database, and other software license expense costs.  
(F)Other appropriate costs, as determined by the agency in consultation with the Federal Chief Information Officer.  
(b)Requirement To track savings 
(1)In generalEach covered agency shall track savings resulting from implementation of the Federal Data Center Optimization Initiative within the agency and submit a report on those savings annually to the Federal Chief Information Officer. Covered agencies shall determine the net savings from data consolidation on an annual basis.  
(2)FactorsIn calculating net savings each year under paragraph (1), a covered agency shall use the following factors: 
(A)Energy savings.  
(B)Personnel savings.  
(C)Real estate savings.  
(D)Capital expense savings.  
(E)Operating system, database, and other software license expense savings.  
(F)Other appropriate savings, as determined by the agency in consultation with the Federal Chief Information Officer.  
(c)Requirement To use cost-Effective measuresCovered agencies shall use the most cost-effective measures to implement the Federal Data Center Optimization Initiative.  
(d)Use of savingsAny savings resulting from implementation of the Federal Data Center Optimization Initiative within a covered agency shall be used for the following purposes: 
(1)To offset the costs of implementing the Initiative within the agency.  
(2)To further enhance information technology capabilities and services within the agency.  
(e)Government accountability office reviewNot later than 3 months after the date of the enactment of this Act, the Comptroller General of the United States shall examine methods for calculating savings from the Federal Data Center Optimization Initiative and using them for the purposes identified in subsection (d), including establishment and use of a special revolving fund that supports data centers and server optimization, and shall submit to the Federal Chief Information Officer and Congress a report on the Comptroller General’s findings and recommendations.  
206.Reporting requirements to Congress and the Federal Chief Information Officer 
(a)Agency Requirement To report to CIOEach year, each covered agency shall submit to the Federal Chief Information Officer a report on the implementation of the Federal Data Center Optimization Initiative, including savings resulting from such implementation. The report shall include an update of the agency’s plan for implementing the Initiative.  
(b)Federal Chief Information Officer requirement To report to CongressEach year, the Federal Chief Information Officer shall submit to the relevant congressional committees a report that assesses agency progress in carrying out the Federal Data Center Optimization Initiative and updates the plan under section 113. The report may be included as part of the annual report required under section 3606 of title 44, United States Code.  
207.Reduction and consolidation of data centers 
(a)OMB recommendationNot later than 6 months after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Administrator of General Services and the heads of other executive agencies, shall issue recommendations for reducing or consolidating the number of Federal data centers in existence as of the date of the enactment of this Act— 
(1)by at least 40 percent not later than September 30, 2018; and  
(2)by at least 80 percent not later than September 30, 2023.  
(b)Reduction of data centersNot later than 6 months after the issuance of recommendations by the Director under subsection (a), the head of each executive agency shall implement the recommendations by reducing the number of Federal data centers in accordance with such recommendations.  
BRepeal of Duplicative Catfish Inspection Program 
211.Repeal of duplicative catfish inspection program 
(a)In generalEffective on the date of the enactment of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8701 et seq.), section 11016 of such Act (Public Law 110–246; 122 Stat. 2130) and the amendments made by such section are repealed.  
(b)ApplicationThe Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) and the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) shall be applied and administered as if section 11016 (Public Law 110–246; 122 Stat. 2130) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8701 et seq.) and the amendments made by such section had not been enacted.  
CClosing Empty Bank Accounts 
221.Documenting and closing long-empty Federal bank accounts 
(a)Inspectors General reportNot later than 6 months after the date of the enactment of this Act, the Council of the Inspectors General on Integrity and Efficiency shall submit to Congress a report that— 
(1)lists each bank account held by the United States Government that has a balance of zero dollars for 180 days or more; and 
(2)recommends which of these accounts should be immediately closed. 
(b)Closure of accounts requiredNot later than 7 days after the report is submitted under subsection (a), the head of each agency with a bank account recommended for closure in the report described in subsection (a) shall close each such account that is managed by the agency. 
(c)Agency definedIn this section, the term agency has the meaning given that term in section 551 of title 5, United States Code. 
 
